Exhibit D.4 BENEFICIAL OWNER ELECTION FORM To: Name of Registered Holder of Shares of Common Stock Address The undersigned acknowledge(s) receipt of your letter and the enclosed material referred to therein relating to the rights offering to subscribe for shares of common stock , par value of $0.0001 per share (“Common Stock ”), of Millennium Investment & Acquisition Company Inc. This will instruct you whether to exercise rights (“Rights”) to purchase shares of Common Stock distributed with respect to shares of Common Stock held by you for the account of the undersigned, with one (1) Right entitling you to subscribe for one (1) share of Common Stock at the subscription price equal to 90% of the average of the last reported sales prices of a share of Common Stock on the OTCQB marketplace on the date prior to the date on which the offer expires, as such date may be extended from time to time, and each of the four preceding trading days (the “Formula Price”), upon the terms and conditions described in the prospectus, dated February 20, 2015, (the “Prospectus”). 1. o Please do NOT EXERCISE Rights for Shares of Common Stock. 2. o Please EXERCISE Rights for Shares of Common Stock as set forth below: 2. o Please EXERCISE Rights for Shares of Common Stock as follows: x $ # of shares of Common Stock subscription price 2. o Please EXERCISE Over-Subscription Privilege for Shares of Common Stock as follows: x $ # of shares of Common Stock subscription price 3. o Payment in the amount of $ is enclosed. 4. o Please deduct $ from the following account maintained by you as follows: Type of Account Account Number Date and sign here : Date Signature(s) Please Type or Print Name(s) Below:
